Mr. J. Heydeneeldt
delivered the opinion of the Court
Mr. Ch. J. Murray concurred.
It seems from the argument at bar that the case was decided by the District Court on the ground that the bond which is the cause of action is an undertaking to pay the debt of another, and having no consideration expressed is within the Statute of Frauds.
The bond is a simple, original undertaking, and although the condition is to pay the debt of another it operates merely by way of defeasance to the undertaking, and does not alter its character. The fact that the defendant chose to put his obligation in that form only proves that he selected to be originally liable. The declaration however is very imperfect. It should have been a declaration upon the bond, setting out the condition, assigning breaches, and praying for the debt and damages; whereas it seems merely to be a count in assumpsit on the condition. This however was not taken advantage of by demurrer, and, therefore, cannot affect the decision of the main question raised in the argument. It is mentioned here as an indication of our earnest desire for correct pleading.
Judgment reversed and cause remanded.